United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3487
                        ___________________________

                              Gerardo Campos Julio

                             lllllllllllllllllllllPetitioner

                                           v.

              William P. Barr, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                          Submitted: December 13, 2019
                             Filed: March 23, 2020
                                 ____________

Before LOKEN, GRASZ, and STRAS, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

      Gerardo Campos Julio, a native and citizen of Mexico, last entered the United
States on or about July 21, 2000, violating 8 U.S.C. § 1182(a)(6)(A)(i). The
Department of Homeland Security initiated removal proceedings in 2014. Campos
conceded removability and applied for discretionary cancellation of removal, which
requires an alien to prove continuous presence for ten years, good moral character,
no prior conviction for an enumerated criminal offense, and that his removal “would
result in exceptional and extremely unusual hardship” to a qualifying relative. 8
U.S.C. § 1229b(b)(1).

       After a hearing in August 2016, the Immigration Judge (“IJ”) found that
Campos satisfied the first three requirements but did not establish that his removal
would cause “exceptional and extremely unusual hardship” to his thirteen-year-old
daughter Martha, his only qualifying relative. The IJ denied relief. Campos appealed
and filed a motion to remand to the IJ to consider new evidence of extraordinary
hardship. The Board of Immigration Appeals (“BIA”) dismissed the appeal and
denied Campos’s motion to remand. Campos petitions for review of both adverse
rulings, arguing the BIA committed errors of law by conducting its own fact-finding,
failing to consider relevant hardship factors, and denying the motion to remand.

       Congress has limited our jurisdiction to review the Attorney General’s
discretionary decision to deny cancellation of removal, but we may review
“constitutional claims or questions of law.” 8 U.S.C. §§ 1252(a)(2)(B)(i), (D). We
also have jurisdiction to review the BIA’s denial of an alien’s motion to remand under
a deferential abuse of discretion standard. See Kucana v. Holder, 558 U.S. 233, 242,
253 (2010). Applying these principles, we deny the petition for review.

       A. The Initial Appeal. In a September 2017 Written Decision, the IJ
considered all the evidence “individually and cumulatively” and concluded that
“cancellation of removal must be denied” because Campos failed to establish that his
removal would result in exceptional and extremely unusual hardship to Martha. The
IJ noted that Martha met with a psychologist, but she “was not diagnosed with any
mental health issues or problems,” her therapy concluded in April 2016, and no
further therapy was scheduled. If Martha remained in the United States, she would
continue to have access to a psychologist. If she relocated to Mexico with her father,
or to Guatemala, where her mother is a citizen, Campos had not established that
Martha would be completely deprived of educational opportunity. “In summary,” the

                                         -2-
IJ concluded, Campos established no more than “the types of hardships expected by
most aliens who now face the prospect of returning to their home countries after
living in the U.S. for many years.”

       On appeal to the BIA, Campos argued the IJ erred in overlooking record
evidence that Martha had in fact received a mental health diagnosis and abused his
discretion in finding that the hardship to Martha would not rise to the level of
exceptional and extremely unusual. The BIA agreed with Campos that the IJ
erroneously found that Martha was not given a mental health diagnosis. (The IJ
relied on Campos’s testimony to that effect, but the administrative record included
evidence of such a diagnosis.) However, the BIA concluded, as the IJ properly
considered Martha’s therapy with the psychologist, Campos “has not established that
any prejudice resulted from the [IJ’s] error.” The BIA agreed that the evidence as a
whole did not establish exceptional and extremely unusual hardship to Martha.

      1. The Attorney General’s procedural regulations provide that the BIA reviews
“findings of fact determined by an immigration judge” for clear error; “the Board will
not engage in factfinding in the course of deciding appeals.” 8 C.F.R.
§§ 1003.1(d)(3)(i), (iv). Campos argues the BIA violated this standard of review
when it concluded the IJ made a clear error in his fact findings and then conducted
its own factfinding rather than remand to the IJ. We disagree.

       The BIA did not engage in impermissible factfinding when it agreed with
Campos that one of the IJ’s findings was clearly erroneous. No decision cited by
Campos has held that the regulation precludes the BIA from concluding that an IJ’s
factfinding error was harmless. Harmless error determinations are a universally
recognized aspect of appellate review. “The regulation was not intended to restrict
the BIA’s powers of review, including its power to weigh and evaluate evidence
introduced before the IJ.” Rotinsulu v. Mukasey, 515 F.3d 68, 73 (1st Cir. 2008).
This was not a case where further factfinding was needed. See Nabulwala v.

                                         -3-
Gonzales, 481 F.3d 1115, 1118 (8th Cir. 2007). Rather, as in Robles v. Barr, 940
F.3d 420, 422 (8th Cir. 2019), the BIA evaluated the same record as the IJ, noted the
IJ’s factual error and its lack of prejudicial impact, and concluded after weighing and
evaluating the other evidence that exceptional and extremely unusual hardship was
not established.

       2. Campos further argues the BIA committed an error of law when it “failed
to address” several hardship factors it has considered in past cases. We have
consistently held that petitioners may not manufacture jurisdiction to judicially
review discretionary decisions regarding “exceptional and extremely unusual
hardship” by cloaking an abuse of discretion argument in legal garb. See, e.g.,
Hernandez-Garcia v. Holder, 765 F.3d 815, 816-17 (8th Cir. 2014) (collecting cases).
Those decisions are controlling here. In essence, Campos disagrees with the weight
the IJ and the BIA gave to certain factors in deciding the exceptional and extremely
unusual hardship issue. The weighing of factors is a discretionary determination
beyond our jurisdiction. See Salas-Caballero v. Lynch, 786 F.3d 1077, 1078 (8th Cir.
2015); Solis v. Holder, 647 F.3d 831, 833 (8th Cir. 2011), cert. denied, 656 U.S. 1114
(2012).

       B. Denial of the Motion to Remand. With the initial appeal pending,
Campos filed a motion to remand to allow the IJ to consider new evidence,
specifically: (1) a letter from a nurse practitioner, dated after the IJ’s decision, stating
that Martha was diagnosed with anxiety and depression in 2015 and was prescribed
medication for a short period of time in 2016; (2) Campos’s medical records from
March and April 2016; and (3) two articles discussing the psychological effects of
undocumented immigration status. The BIA denied the motion to remand,
concluding that Campos failed to submit “any new and previously unavailable
evidence regarding his qualifying relative.” Campos argues the BIA erred in denying
his motion to remand to consider new evidence of hardship.



                                            -4-
        The BIA has discretion to grant timely motions to remand for further
proceedings before the IJ. 8 C.F.R. §§ 1003.2(b)(1), (c)(4); see § 1003.1(d)(3)(iv).
Motions to remand are disfavored, and we review their denial under a “highly
deferential” abuse of discretion standard. See Alva-Arellano v. Lynch, 811 F.3d
1064, 1066 (8th Cir. 2016). Remand to the IJ is not warranted if the new evidence
proffered was available and could have been presented at an earlier hearing, and the
BIA will only remand “if the evidence is of such a nature that the Board is satisfied
that if proceedings before the IJ were reopened, with all the attendant delays, the new
evidence would likely change the result in the case.” Berte v. Ashcroft, 396 F.3d 993,
997 (8th Cir. 2005) (cleaned up); see Lee v. Holder, 765 F.3d 851, 854-55 (8th Cir.
2014).

       The BIA did not abuse its considerable discretion in concluding that Campos
failed to provide “any new and previously unavailable evidence regarding his
qualifying relative.” The BIA noted that the nurse practitioner letter, although dated
after the IJ’s decision, did not contain any new information regarding Martha’s
mental health status postdating that decision. Campos offered his own medical
records as new evidence despite the fact that they were dated prior to the hearing
before the IJ.1 The two media articles offered did not contain any new and previously
unavailable information pertaining to Martha specifically. Even if this additional
evidence might have provided further support for Campos’s claim of exceptional and


      1
       Campos argues the BIA committed legal error by stating in a footnote that
“hardship to the respondent himself [Campos] is not considered in a cancellation of
removal case.” Citing the same BIA precedent as Campos, the IJ’s initial decision
stated what Campos argues is the correct standard: “Hardship factors relating to the
applicant may be considered only insofar as they might affect the hardship to a
qualifying relative.” See Matter of Recinas, 23 I&N Dec. 467 (BIA 2002). The
Motion To Remand did not argue how the new evidence would be relevant under this
standard. We decline to accept Campos’s invitation to assume that the BIA’s cryptic
footnote reflected a departure from its prior precedents.

                                         -5-
extremely unusual hardship, it did not provide new and previously unavailable
information. See Alva-Arellano, 811 F.3d at 1066-68. Thus, the BIA was well
within its discretion in denying the motion to remand.

     For the foregoing reasons, we deny the petition for review.
                     ______________________________




                                      -6-